DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on April 30, 2021. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 4/30/2021 and 1/28/2022 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on April 30, 2021.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-11 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claim 3, Schwarzkopf (US 2018/0138843) discloses a method for determining an intermediate circuit current (Fig. 1, current of intermediate circuit 12) of a power converter (i.e. circuit of Figure 1) with switches (Fig. 1, switches of bridge circuit 16) for converting a direct voltage (Fig. 1, voltage inputted to switches of bridge circuit 16) into an alternating voltage (Fig. 1, voltage outputted from switches of bridge circuit 16), comprising:
 	measuring output currents (Fig. 1, phase currents IU, IV, and IW which collectively comprises the motor current) of individual phases of the power converter (i.e. circuit of Figure 1) (See Abstract and Summary of the Invention);
 	measuring output voltages (Fig. 1, voltages corresponding to the phase currents IU, IV, and IW which collectively comprises the motor current) of the individual phases of the power converter (i.e. circuit of Figure 1) (See Abstract and Summary of the Invention);
 	determining switching functions of the individual phases that are assigned to the switches (Fig. 1, switches of bridge circuit 16) of the power converter (i.e. circuit of Figure 1) (i.e. the switches are controlled specifically via PWM control. See Abstract); and
 	determining, based on the measured output voltages (Fig. 1, voltages corresponding to the phase currents IU, IV, and IW which collectively comprises the motor current), potential changes (i.e. inductive voltage changes) of the output voltages (Fig. 1, voltages corresponding to the phase currents IU, IV, and IW which collectively comprises the motor current) of the individual phases from negative potential to positive potential and from positive to negative potential (See Abstract).

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses correcting the switching functions of the individual phases as a function of the determined potential changes; and determining the intermediate circuit current as a function of the measured output currents of the individual phases of the power converter and as a function of the corrected switching functions that are assigned to the switches of the power converter.

 	Therefore, regarding claims 1-2 and 6-11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for determining an intermediate circuit current of a power converter with switches for converting a direct voltage into an alternating voltage, comprising:
 	measuring output currents of individual phases of the power converter;
 	measuring output voltages of the individual phases of the power converter;
 	determining switching functions of the individual phases that are assigned to the switches of the power converter; 
 	determining, based on the measured output voltages, potential changes of the output voltages of the individual phases from negative potential to positive potential and from positive to negative potential; 
 	correcting the switching functions of the individual phases as a function of the determined potential changes; and 
 	determining the intermediate circuit current as a function of the measured output currents of the individual phases of the power converter and as a function of the corrected switching functions that are assigned to the switches of the power converter.

Regarding claims 3-5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for determining an intermediate circuit current of a power converter with 
 	switches for converting a direct voltage into an alternating voltage, comprising:
 	measuring output currents of individual phases of the power converter;
 	measuring output voltages of individual phases of the power converter;
 	determining, based on the measured output voltages, potential changes of the output voltages of the individual phases from negative potential to positive potential and from positive to negative potential; 
 	deriving switching functions of the individual phases that are assigned to the switches of the power converter as a function of the determined potential changes; and 
 	determining the intermediate circuit current as a function of the measured output currents of the individual phases of the power converter and as a function of the derived switching functions that are assigned to the switches of the power converter.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carter et al (DE-102009057282-A1) deals with a current measuring system for use in a voltage source inverter for measuring current of an induction motor, and has a resistor for determining inverter module output current from a determined alternating current portion and intermediate circuit current, Schwarzkopf (US 2018/0138843) deals with a method for determining a multiphase motor current and electric motor drive, Mori et al (US 2019/0058418) deals with a power converter, Komulainen et al (US 7,742,321) deals with a measurement of the current of a frequency converter, Itten et al (US 2008/0084215) deals with a circuit arrangement and method for insulation monitoring for inverter applications, and Nielsen et al (US 5,969,958) deals with a method for measuring phase currents in an inverter.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838